Citation Nr: 1712634	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

2. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2015, the Board remanded this appeal for additional development.  As noted in the June 2015 remand, although the Veteran initially requested a Travel Board hearing, he later withdrew this hearing request in correspondence dated in June 2014.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Specifically, medical records in the Veteran's claims file reflect that he has been awarded Social Security Administration (SSA) disability benefits.  Specifically, he noted that he receives SSA disability for his "back pain."  See VA Outpatient Note dated Dec. 9, 2016.  Thus, the SSA records are pertinent to the issues on appeal, and an attempt should be made to associate them with his VA claims file.  

While on Remand, any additional available VA and private treatment records should be associated with the claims file.  Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, request any outstanding treatment records regarding the Veteran's back and neck disabilities.  Any additional treatment records received should be associated with the claims file.  
2. Obtain copies of any SSA decision awarding or denying disability benefits for the Veteran and all medical records upon which any such SSA disability benefit award was based.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3. Then, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

